If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS


                                                                        UNPUBLISHED
In re GRIGGS, Minors.                                                   June 9, 2022

                                                                        No. 359433
                                                                        Wayne Circuit Court
                                                                        Juvenile Division
                                                                        LC No. 21-000213-NA


Before: CAMERON, P.J., and O’BRIEN and SWARTZLE, JJ.

PER CURIAM.

        Respondent appeals the trial court’s order terminating her parental rights to CRG, LMG,
CMG, and SLG under MCL 712A.19b(3)(b)(i) (the child or the child’s sibling suffered physical
abuse by the parent’s act and there is a reasonable likelihood the child will suffer abuse in the
future if placed with parent), (j) (reasonable likelihood that the child will be harmed if returned to
parent’s home), and (k)(iii) (parent battered, tortured, or severely abused the child or the child’s
sibling and there is a reasonable likelihood of harm to the child if returned to the parent).1 We
affirm.

                                          I. BACKGROUND

        This matter began when a petition was filed in March 2021 concerning CRG, LMG, and
CMG. In relevant part, the petition alleged that respondent had sexually abused her step-daughter,
who is CRG, LMG, and CMG’s half sister. The petition also alleged that respondent had provided
her step-daughter with marijuana. The petition requested that the trial court authorize the petition,
remove the children from respondent’s care, exercise jurisdiction, and terminate respondent’s
parental rights.

        After a preliminary hearing, the trial court authorized the petition and ordered that the
children be placed with their legal father. Respondent was ultimately granted supervised parenting
time via telephone and Zoom. Respondent later pleaded nolo contendere to allegations in the
petition to support the existence of statutory grounds for the trial court to exercise jurisdiction and


1
    The children all share the same legal father. He is not a party to this appeal.


                                                   -1-
for termination of her parental rights. Based on respondent’s plea, the trial court exercised
jurisdiction and concluded that statutory grounds existed to terminate respondent’s parental rights
to CRG, LMG, and CMG.

        In May 2021, respondent gave birth to SLG, who was placed with her legal father. A
petition was filed seeking termination of respondent’s parental rights to SLG. The petition was
authorized, and respondent was not permitted to have in-person visitation with SLG. During a
June 2021 hearing, respondent pleaded nolo contendere to certain allegations in the petition.
Based on respondent’s plea, the trial court exercised jurisdiction and noted that the parties had
agreed to proceed to the best-interest portion of the proceeding with respect to SLG.

       In September 2021, the best-interest hearing was held. The trial court admitted an
evaluation from the Clinic for Child Study, and respondent and the children’s father testified. At
the close of proofs, the trial court held that it was in the children’s best interests to terminate
respondent’s parental rights. This appeal followed.

                                  II. REASONABLE EFFORTS

       Respondent argues in a cursory manner that “[a] treatment plan should have been offered”
because respondent “was willing to successfully address her problems.” We disagree that
respondent was entitled to a case service plan.

       “Reasonable efforts to reunify the child and family must be made in all cases except those
involving aggravated circumstances under MCL 712A.19a(2).” In re Rippy, 330 Mich App 350,
355; 948 NW2d 131 (2019). MCL 712A.19a(2)(a) provides that reasonable efforts to reunify the
family are not required if “[t]here is a judicial determination that the parent has subjected the child
to aggravated circumstances as provided in section 18(1) and (2) of the child protection law. . . .”
MCL 722.638, which is contained in the Child Protection Law, provides:

               (1) The department shall submit a petition for authorization by the
       court . . . if 1 or more of the following apply:

               (a) The department determines that a parent, guardian, or custodian, or a
       person who is 18 years of age or older and who resides for any length of time in the
       child’s home, has abused the child or a sibling of the child and the abuse included
       1 or more of the following:

                                               * * *

               (ii) Criminal sexual conduct involving penetration, attempted penetration,
       or assault with intent to penetrate.

                                               * * *

              (2) In a petition submitted as required by subsection (1), if a parent is a
       suspected perpetrator . . . the department shall include a request for termination of
       parental rights at the initial dispositional hearing. . . .



                                                 -2-
Under MCR 3.977(E):

               The court shall order termination of the parental rights of a respondent at
       the initial dispositional hearing held pursuant to MCR 3.973, and shall order that
       additional efforts for reunification of the child with the respondent shall not be
       made, if

               (1) the original, or amended, petition contains a request for termination;

               (2) at the trial or plea proceedings, the trier of fact finds by a preponderance
       of the evidence that one or more of the grounds for assumption of jurisdiction over
       the child under MCL 712A.2(b) have been established;

              (3) at the initial disposition hearing, the court finds on the basis of clear and
       convincing legally admissible evidence that had been introduced at the trial or plea
       proceedings, or that is introduced at the dispositional hearing, that one or more facts
       alleged in the petition:

                       (a) are true, and

                    (b) establish grounds for termination of parental rights under MCL
       712A.19b(3)(a), (b), (d), (e), (f), (g), (h), (i), (j), (k), (l), or (m);

               (4) termination of parental rights is in the child’s best interests.

        In its petition, the Department of Health and Human Services (DHHS) sought termination
at the initial dispositional hearing under MCL 722.638 based on allegations that respondent had
sexually abused the children’s half sister. During a May 14, 2021 hearing in relation to the petition
filed concerning CRG, LMG, and CMG, petitioner noted that respondent had agreed to “make
admissions” and plead nolo contendere to certain allegations to support the existence of statutory
grounds for the trial court to exercise jurisdiction and for termination of her parental rights. It was
also noted that respondent would be unable to challenge the trial court’s exercise of jurisdiction
and findings that statutory grounds existed to support termination on appeal if she pleaded nolo
contendere. Counsel for respondent agreed, but noted that respondent would have “remedies [on
appeal] within the best interests factors.” Respondent then pleaded nolo contendere to allegations
that she had engaged in sexual penetration with her step-daughter multiple times. During a June
2021 hearing with respect to the petition that was filed concerning SLG, respondent pleaded nolo
contendere to the same allegations.

       Based on respondent’s pleas, the trial court concluded that statutory grounds for
termination were established under MCL 712A.19b(3)(b)(i), (j), and (k)(iii).2 In so concluding the


2
  Although the trial court stated on the record that statutory grounds existed to support termination
under MCL 712A.19b(3)(b)(i), (g), (j), and (k)(ii), the trial court’s written order concluded that
termination was proper under MCL 712A.19b(3)(b)(i), (j), and (k)(iii). It is well established that
a court speaks through its written orders, not oral pronouncements. See In re KMN, 309 Mich App



                                                 -3-
trial court found that respondent had sexually abused her step-daughter and that there was a lack
of evidence that respondent would be rehabilitated “within a reasonable period of time” given her
predatory actions and lack of insight. As will be discussed later in this opinion, the trial court also
concluded that termination was in the children’s best interests.

         In light of its stated findings, the trial court satisfied the requirements under MCR 3.997(E)
necessary to terminate respondent’s parental rights at the initial dispositional hearing. The trial
court’s findings amount to a judicial determination that respondent subjected the children’s half
sister to aggravated circumstances as provided in MCL 722.638(1)(a)(ii). Therefore, under MCL
712A.19a(2)(a), DHHS was not required to make reasonable efforts to reunite respondent with the
children, and respondent’s argument that she should have been permitted to complete a case
service plan has no merit. See In re Rippy, 330 Mich App at 359.

                                  III. STATUTORY GROUNDS

       Respondent argues that the trial court clearly erred by finding clear and convincing
evidence supporting the statutory grounds cited in support of termination. We conclude that
respondent waived appellate review of this issue.

        As already stated, respondent entered nolo contendere pleas to the petitions and stipulated
that statutory grounds existed to support termination of her parental rights. Respondent does not
allege that her nolo contendere pleas or the stipulations to the existence of statutory grounds for
termination were not voluntary, accurate, and knowingly given. See In re Pederson, 331 Mich
App 445, 464; 951 NW2d 704 (2020) (“Waivers of constitutional rights not only must be voluntary
but must be knowing, intelligent acts done with sufficient awareness of the relevant circumstances
and likely consequences.”) (Quotation marks and citation omitted.) Indeed, respondent does not
argue that there were any issues with her pleas. Instead, respondent seeks to challenge whether
the trial court clearly erred by concluding that clear and convincing evidence supported that
statutory grounds existed to support termination. By entering nolo contendere pleas and by
stipulating to the existence of statutory grounds for termination, however, respondent effectively
waived any challenge to the trial court’s conclusion that statutory grounds existed to support
termination of her parental rights. In re Hudson, 294 Mich App 261, 264; 817 NW2d 115 (2011)
(“Respondent may not assign as error on appeal something that she deemed proper in the lower
court because allowing her to do so would permit respondent to harbor error as an appellate
parachute.”). Consequently, we decline to address the merits of respondent’s statutory grounds
argument.

                                      IV. BEST INTERESTS

       Respondent next argues that the trial court improperly concluded that termination of her
parental rights was in the children’s best interests. We disagree.




274, 287; 870 NW2d 75 (2015) (“a court speaks through its written orders and judgments, not
through its oral pronouncements”) (quotation marks and citation omitted).


                                                 -4-
        “The trial court must order the parent’s rights terminated if the Department has established
a statutory ground for termination by clear and convincing evidence and it finds from a
preponderance of the evidence on the whole record that termination is in the children’s best
interests.” In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014). We review the trial court’s
best-interest determination for clear error. Id.

        This Court focuses on the children—not the parent—when reviewing best interests. In re
Trejo, 462 Mich 341, 356; 612 NW2d 407 (2000). “In making its best-interest determination, the
trial court may consider the whole record, including evidence introduced by any party.” In re
Medina, 317 Mich App 219, 237; 894 NW2d 653 (2016) (quotation marks and citation omitted).

                [T]he court should consider a wide variety of factors that may include the
       child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. The trial court may also consider a parent’s history of domestic
       violence, the parent’s compliance with his or her case service plan, the parent’s
       visitation history with the child, the children’s well-being while in care, and the
       possibility of adoption. [In re White, 303 Mich App at 713-714 (quotation marks
       and citation omitted).]

        The evidence supports that the children would not be safe with respondent. Respondent
sexually assaulted the children’s half sister on multiple occasions between June and October 2020.
During an evaluation, respondent indicated that DHHS became involved because “[t]hings got
strange. . . .” Respondent also indicated that she planned to, “[t]ake this as a learning experience”
and to “right [her] wrong.” The evaluator noted that respondent “seemed indifferent to the gravity
of the situation at hand,” that respondent’s “insight appeared limited at times,” and that
respondent’s “overall judgment seem[ed] poor.” The evaluator also noted that respondent had
resorted to manipulation, coercion, and predatory tactics to accomplish the sexual assaults against
her step-daughter.

         Although respondent voluntarily participated in therapy during the proceeding, respondent
testified at the best-interest hearing that she was still “continuing [her] healing journey. . . .” When
asked to describe the harm that respondent had caused her step-daughter, respondent simply
indicated that the assaults were “[o]ut of character” for her. Respondent acknowledged that she
had not voluntarily participated in any treatment programs that were tailored toward “curbing [her]
impulses. . . .” This evidence demonstrates that respondent lacked awareness as to what had
caused her to commit the sexual assaults against her step-daughter, that she lacked empathy, and
that she required further treatment. Although respondent notes that she was not accused of sexually
abusing her biological children, this is not dispositive. Indeed, the manner in which a respondent
treats one child is relevant to how the respondent may treat another child. See In re LaFrance
Minors, 306 Mich App 713, 730; 858 NW2d 143 (2014) (“[h]ow a parent treats one child is
certainly probative of how that parent may treat other children”) (quotation marks and citation
omitted; alteration in original).




                                                  -5-
         At the time of termination, CRG was seven years old, LMG was five years old, and CMG
was 23 months old. Respondent had not lived with the children for more than eight months3 and
she was only able to participate in supervised visitations with them via telephone and Zoom. While
the visits went well, the record nonetheless supports that the children were not able to live with
respondent because of her criminal actions. Additionally, four-month-old SLG was removed from
respondent’s care a short period of time after her birth and was not permitted to have in-person
visitation with respondent, thereby rendering it highly unlikely that SLG shared a bond with
respondent. The children’s legal father, who was committed to providing the children with a safe
and stable home, reported that the children were doing well in his care. The father opined that the
risk respondent posed to the children outweighed the challenges that the children would face in
the future from having respondent omitted from their lives.

       For these reasons, we conclude that the trial court did not clearly err by finding that
termination of respondent’s parental rights was in the children’s best interests.

       Affirmed.



                                                            /s/ Thomas C. Cameron
                                                            /s/ Colleen A. O’Brien
                                                            /s/ Brock A. Swartzle




3
  Although the petition was filed in March 2021, the children’s father removed them from the home
in January 2021.


                                               -6-